Citation Nr: 0005356	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-31 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including whether the 
overpayment was properly created.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  An appeal has been taken from an August 1993 decision 
by the Department of Veterans Affairs (VA) Regional Office 
Columbia, South Carolina, Committee on Waivers and 
Compromises denying entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment is reported to be in the amount of $7,730.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in July 1996 when it was remanded for further action.  
The case was again before the Board in February 1997 when it 
was again remanded.  The case is now before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  In May 1990, the veteran was awarded improved disability 
pension, effective June 1, 1990 based on his report that his 
Social Security benefits of $578 per month or $6,936 per year 
constituted his only family income.  His wife was included as 
a dependent on his award.  

3.  In July 1991 and June 1992, adjustments were made to the 
veteran's pension based on increased amounts of Social 
Security benefits for himself. 

4.  In March 1993, the regional office determined that the 
veteran had had income since 1990 that he had not reported.  

5.  In May 1993, the regional office terminated the veteran's 
award of improved disability pension, effective June 1, 1990, 
based on excess family income.  This action resulted in the 
overpayment in question.

6.  The evidence establishes that the veteran's countable 
family income exceeded $8,864 in 1990; $9,343 in 1991; $9,689 
in 1992; and $9,980 in 1993.  

7.  There was willful misrepresentation of a material fact or 
a willful failure to disclose a material fact on the part of 
the veteran with knowledge that such misrepresentation or 
failure would result in the erroneous award or erroneous 
retention of VA benefits.


CONCLUSIONS OF LAW

1.  The veteran's award of improved disability pension was 
properly terminated for the period from June 1990 to May 1993 
due to excess family income.  Thus, the overpayment of 
improved disability pension was properly created.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 38 C.F.R. §§  
3.23, 3.271, 3.272 (1999).

2.  There was misrepresentation on the part of the veteran in 
creation of the overpayment.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. § 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.

The record discloses that the veteran had been awarded 
improved disability pension benefits commencing in June 1990.  
His award was based on his reported Social Security benefits 
of $578 per month or $6,936 per year.  His wife was included 
as a dependent on his award.  In July 1991 and June 1992, 
various adjustments were made to his award based on increased 
amounts of Social Security benefits for the veteran less 
deductions of the applicable portion of unreimbursed medical 
expenses.  The veteran had reported unreimbursed medical 
expenses of $1,981 on his June 1991 eligibility verification 
report and $2,313 on the June 1992 eligibility verification 
report. 

In March 1993 the regional office advised the veteran that it 
had been determined that he had additional income that had 
not been reported.  In May 1993 the veteran's award was 
terminated effective in June 1990 based on excess family 
income.  This action resulted in an overpayment of $7,730 in 
the veteran's account.  

The maximum annual rate of improved disability pension for a 
married veteran was $8,864 effective in December 1989.  
Effective in December 1990, the maximum rate was $9,343.  
Effective in December 1991, the maximum rate was $9,689.  
Effective in December 1992, the maximum rate was $9,980.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

The term "veteran's annual income" includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(d)(4).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable to the veteran 
(including increased pension for family members, but 
excluding increased pension due to aid and attendance).  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.  

In this case, information of record establishes that the 
veteran and his wife were in receipt of Social Security 
benefits as follows:  $602 for the veteran and $287 for his 
wife for 1990; $624 for the veteran and $306 for his wife for 
1991; $647 for the veteran and $317 for his wife for 1992; 
and $698 for the veteran and $359 for his wife for 1993.  In 
addition, they received the following annual wages:  $3102 
for the veteran and $6142 for his wife for 1990; $3486 for 
the veteran and $235 for his wife for 1991; $3482 for the 
veteran for 1992; and $3172 for the veteran in 1993.  The 
veteran also received a retirement benefit reported by him to 
be some $200 per month from June 1990 to May 1991.  Clearly 
the family income of the veteran and his wife was well in 
excess of the maximum permitted for entitlement to improved 
disability pension for the period from June 1990 to May 1993, 
even with deduction of the applicable portion of the reported 
unreimbursed medical expenses paid by the veteran.  
Accordingly, his improved disability pension was properly 
terminated for that period of time and the overpayment in 
question was properly created.  38 U.S.C.A. §§ 1503, 1521; 
38 C.F.R. §§  3.23, 3.271, 3.272.

According to the January 1997 audit of the veteran's account, 
he was paid improved disability pension benefits of $7730 
during the period from June 1, 1990 to April 30, 1993 whereas 
he was not due any pension during that period of time, with 
the resulting overpayment of $7730.  The veteran has 
questioned the amount of VA benefits received during the 
period of the overpayment, thereby indirectly questioning the 
amount of the overpayment charged to him.  However, he has 
not offered any specific basis for his impression that he 
received less in benefits than he has been charged with.  The 
paid-and-due audit of record is accurate and definitive.  
There is no question that the overpayment amount charged is 
correct.  

In August 1993 the Regional Office Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the overpayment on the basis that there had been 
misrepresentation on his part in failing to report all of his 
family income to the VA.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).

As used in 38 U.S.C.A. §§ 1110 and 1159 and implementing 
regulations, fraud means an intentional misrepresentation of 
fact or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining eligibility for VA 
benefits with knowledge that the misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.  38 C.F.R. § 3.1(aa).  Fraud and 
misrepresentation both contain common characteristics and are 
considered as a single element.  The burden of proof to 
establish fraud or misrepresentation lies solely with the VA.  

The record clearly establishes that the veteran did not 
report all of his family income to the VA on his initial 
claim for disability pension in May 1990 or on his annual 
eligibility verification reports.  He repeatedly indicated 
that the only family income consisted of his Social Security 
benefits, and specifically denied having any earned income or 
retirement benefits.  He also denied that his wife was 
getting Social Security benefits.  He reported on the May 
1990 claim and the eligibility verification reports dated in 
January 1991 and June 1992 that neither he nor his wife had 
received any wages, although the record establishes that the 
veteran and his wife had each received wages during the 
reporting periods and the veteran's wife had also been in 
receipt of Social Security benefits.  

The veteran testified at the October 1994 hearing that he was 
unaware that he had to report his wife's earnings to the VA 
and he was also unaware that he had to report his wages to 
the VA.  He maintained that he had not willfully 
misrepresented his income.  However, the Board does not find 
his testimony to be credible.  The VA financial forms he 
completed are self-explanatory and clearly provide for 
reporting of all family income, including Social Security 
benefits and wages.  The veteran did not simply leave the 
spaces on the financial reporting forms for wages for himself 
and his wife and Social Security benefits for his wife blank 
but inserted zeroes in the spaces.  This information was 
incorrect and was known by the veteran to be incorrect.  
Under the circumstances, the Board finds that there was a 
willful misrepresentation of a material fact or the willful 
failure to disclose a material fact that was done with the 
veteran's knowledge that such misrepresentation or failure 
would result in the erroneous award or erroneous retention of 
VA benefits. Accordingly, the Board concludes that there was 
misrepresentation on the part of the veteran in creation of 
the overpayment and his request for waiver of recovery of the 
indebtedness is barred on the basis of that factor.  
38 U.S.C.A. § 5302; 38 C.F.R. § 3.1(aa).  

The Board has carefully reviewed the entire record in this 
case, including the testimony provided by the veteran at the 
October 1994 hearing; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.


ORDER

The overpayment of improved disability pension benefits in 
the amount of $7,730 was properly created.  Entitlement to 
waiver of recovery of the overpayment of improved disability 
pension benefits is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

